Citation Nr: 0104996	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  98-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
herniated nucleus pulposus, lumbosacral spine.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1956.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The veteran provided testimony at a personal hearing 
conducted before the RO in January 1998, a transcript of 
which is of record.  Further, the record reflects that the 
veteran was scheduled to provide testimony before a Member of 
the Board in Washington, D.C., but the veteran subsequently 
withdrew his hearing request.

This case was previously before the Board in September 1998, 
at which time it was remanded for additional development.  
The RO complied with the September 1998 remand directives and 
returned the case to the Board.


REMAND

In a March 1992 rating decision, the veteran was granted 
pension benefits for a herniated nucleus pulposus, L3-S1, and 
a right knee disability.  The evidence on file at that time 
included various private medical records dated from May 1988 
which documented treatment for back problems.  Also on file 
was a January 1992 VA medical examination report which 
reflects that the veteran reported a history of back problems 
and a medial meniscectomy of the left knee in 1975.

Regarding his claims for compensation under 38 U.S.C.A. 
§ 1151, the veteran has asserted in numerous statements, and 
at his personal hearing, that he injured his right knee while 
riding a stationary bicycle as part of his physical therapy 
at the VA Medical Center (VAMC) in Loma Linda, California, on 
April 25, 1996.  With respect to his herniated nucleus 
pulposus, lumbosacral spine, the veteran contends that this 
disability was aggravated while he was undergoing VA 
authorized physical therapy at the Sports West Athletic Club, 
in Reno, Nevada, on July 29, 1996.  He asserts that as he was 
climbing out of a swimming pool, his knee gave way and he 
fell, twisting his back.

Various VA medical records are on file which document 
treatment for low back and right knee problems.  Although the 
records note that the veteran reported a history of injuring 
his knee while on the stationary bike, no treatment for such 
an injury is shown on records dated April 25, 1996.  An MRI 
taken of the right knee in May 1996 resulted in impressions 
of torn and degenerated medial meniscus; moderately severe 
degenerative arthritis, narrowing of the medial joint space, 
and moderate chondromalacia of the patella.  The veteran 
maintains that he was never treated for a torn medial 
meniscus of the right knee prior to the injury of April 25, 
1996.  Records dated May 15, 1996, note that the veteran was 
quite interested in when the meniscus tear might have 
happened, including whether it happened while bicycling in 
physical therapy.  A physician reportedly informed the 
veteran that the kind of tear he had would take months or 
years to develop, and that it was a chronic condition.  The 
veteran reportedly kept questioning the physician about 
whether the bicycling could have worsened the condition, and 
that the physician stated that such an incident "could 
possibly exacerbate a pre-existing degenerative condition."  
It is also noted that several records - including records 
dated May 23, 1996, and June 17, 1996 - note that the veteran 
would not follow directions regarding the physical therapy 
for his knees, that he would try to do more than was 
prescribed.  Regarding his back, it is noted that records 
dated July 30, 1996, reflect that the veteran reported he 
hurt his back on that date during therapy at Sports West in 
the pool area.  Also on file are MRIs taken of the veteran's 
spine in February and November 1996; before and after the 
time of the alleged injury of July 29, 1996.

In September 1998, the Board noted, in part, that notice was 
received in July 1998 that the veteran had filed a tort claim 
against the VAMC, and that this claim was apparently related 
to the issues currently on appeal.  Accordingly, the Board 
remanded the case for the RO to refer the records assembled 
for appellate review, including the veteran's claims folders 
and medical folders, to the Regional Counsel in San 
Francisco, California, for preparation of a response 
regarding the veteran's tort claim against the VAMC.  After 
the Regional Counsel had prepared its response to the tort 
claim, the RO was to readjudicate the issues on appeal in 
light of any additional evidence added to the records 
assembled for appellate review.

The record reflects that the Regional Counsel issued a 
response to the veteran's tort claim in May 1999.  It was 
noted that the veteran's claim was submitted for expert 
review to evaluate whether his care by VA fell below 
applicable standards of professional care in a material way.  
Additionally, it was stated that the medical record and 
factual background of the claim was thoroughly investigated 
by a Regional Counsel staff attorney, and that the veteran 
had had the opportunity to personally discuss the facts 
relating to his claimed injury and damages with the staff 
attorney in a recorded meeting.  Further, the staff attorney 
discussed the veteran's allegations with the VA health care 
providers and administrators who had information pertinent 
and necessary to the evaluation of the claim, and had 
consulted with the U.S. Attorney's office in regard to the 
claim and body of evidence.  Based on the foregoing, the 
Regional Counsel concluded that thorough investigation of the 
claim had failed to establish a logical cause/effect 
connection or other reliable connection between the injuries 
claimed by the veteran and the treatment to which he 
attributed them.  Likewise, the investigation had failed to 
establish any material failure on the part of VA employees to 
meet the applicable standard of care in the veteran's 
treatment.  Moreover, VA liability for care received in Loma 
Linda was barred by the statute of limitations because the 
claim was filed more than two years after the alleged events.  
With regard to the Sports West Athletic Club, it was 
determined that VA liability could not be established because 
the business was an independent contractor, not VA employees.  
It was stated that relevant case law clearly established that 
VA was not liable under the Federal Torts Claims Act for the 
care provided by such independent contractors.

Later in May 1999, the RO issued a Supplemental Statement of 
the Case in which it continued the denial of the veteran's 
claims.

In the instant case, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed before the date of enactment and not yet final as of 
that date.

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.

The Board further notes that it is unclear from the medical 
evidence whether the veteran's right knee disability 
preexisted the purported injury of April 25, 1996, and/or 
whether this disability was incurred or aggravated as a 
result of this alleged injury.  Additionally, the Board notes 
that while the medical evidence clearly shows that the 
veteran's herniated nucleus pulposus, lumbosacral spine, 
preexisted the purported injury of July 29, 1996, there is no 
competent medical finding as to whether this alleged injury 
aggravated the disability, i.e., resulted in a permanent 
increase in the severity of the disability.  When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, 
the Board finds that this case should be remanded for the 
veteran to undergo a medical examination.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back 
and right knee.  After securing any 
necessary release, the RO should obtain 
those records not already on file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for an 
examination of his back and right knee.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should express an opinion as to whether 
it is as likely as not that a disability 
of the right knee was incurred or 
aggravated (i.e., underwent a permanent 
increase in severity) by the veteran's 
purported injury on a stationary bicycle 
on April 25, 1996.  The examiner should 
also express an opinion as to whether it 
is as likely as not that the veteran's 
lumbosacral spine disability was 
aggravated on July 29, 1996.  If the 
examiner cannot answer any of the above 
questions without resorting to 
speculation, it should be so stated.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

After undertaking any development deemed essential in 
addition to that requested above, the RO should then 
readjudicate the issues on appeal in light of any additional 
evidence added to the records assembled for appellate review.  
If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


